DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/5/2022 has been entered.
Response to Amendment
In response to the office action from 8/5/2021, the applicant has submitted an RCE, amending claims 27-30, 32-35, 38-41, 44-45, 47-50, cancelling claims 1-26, and 36, while arguing to traverse the prior art and other rejections. Applicant’s arguments have been fully considered and as they were not determined persuasive, in alternate the examiner recommended an examiner’s amendment to help overcome all rejections. Therefore claims 27-35, 27-52 with the examiner’s amendment below are allowable over the prior art of record for the below provided reasons for allowance.
EXAMINER’S AMENDMENT
EXAMINER’S AMENDMENT
The examiner has changed the title of the invention to “APPARATUS AND METHOD FOR ENCODING AN AUDIO SIGNAL USING COMPENSATION VALUES BETWEEN THREE SPECTRAL BANDS”, so as to be more descriptive of the invention.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with the attorney on file, Mr. Vikram Iyengar on 3/18/2022.
Amend claims 27, 29, 38, 48:

As Per Claim 27:

27.       (Currently Amended)    Apparatus for encoding an audio signal to obtain an encoded audio signal, comprising: 
a core encoder configured for core encoding first audio data in a first spectral band to obtain core-encoded audio data in the first spectral band; 
a parametric coder configured for parametrically coding second audio data in a second spectral band and configured for parametrically coding third audio data in a third spectral band, wherein the second spectral band is different from the first spectral band, 
an analyzer configured for analyzing the first audio data in the first spectral band to obtain a first analysis result, for analyzing the second audio data in the second spectral band to obtain a second analysis result, and for analyzing the third audio data in the third spectral band to obtain a third analysis result; 
a compensation detector configured for detecting, based on the first analysis result and the second analysis result, whether the second spectral band is to be compensated or not, and for detecting, using at least one of the first analysis result and the second analysis result in addition to the third analysis result, whether the third spectral band is to be compensated or not; 
a compensator configured for calculating a compensation value using the first analysis result and the second analysis result, when the compensation detector detects that the second spectral band is to be compensated; and 
a parameter calculator configured for calculating a parameter from the second audio data in the second spectral band using the compensation value, when the compensation detector detects that the second spectral band is to be compensated, and for calculating a further parameter from the third audio data in the third spectral band without any compensation value, when the compensation detector detects that the third spectral band is not to be compensated;[[,]] and
an output interface for outputting, as the encoded audio signal, the core-encoded audio data in the first spectral band, the parameter from the second audio data in the 

As Per Claim 29:

29. (Currently Amended) Apparatus of claim 27, 
wherein the analyzer is configured to analyze a first characteristic of the first audio data in the first spectral band to obtain the first analysis result, and to analyze the same first characteristic of the second audio data in the second spectral band to obtain the second analysis result, 
wherein the compensator is configured for calculating the compensation value using the first analysis result and the second analysis result, so that the compensation value depends on the first characteristic of the first audio data in the first spectral band and on the same first characteristic of the second audio data in the second spectral band, and 
wherein the parameter calculator is further configured for calculating the parameter from the second audio data in the second spectral band using the compensation value and using an evaluation of a second characteristic of the second audio data in the second spectral band, the second characteristic being different from the first characteristic.

As Per Claim 38:

wherein the audio signal comprises a time-sequence of frames, [[and]] 
wherein the analyzer is configured for analyzing the first audio data in the first spectral band of a frame of the time-sequence of frames to obtain the first analysis result for the frame, [[and]] for analyzing the second audio data of the frame of the time-sequence of frames in the second spectral band to obtain [[a]]the second analysis result for the frame, 
wherein the compensator is configured for calculating the [[a]] compensation value for the frame using the first analysis result for the frame and the second analysis result for the frame, when the compensation detector detects that the second spectral band is to be compensated; and
wherein the parameter calculator is configured for calculating the parameter from the second audio data in the second spectral band of the frame using the compensation value for the frame.

As Per Claim 48:

48.       (Currently Amended)    Method for encoding an audio signal to obtain an encoded audio signal, comprising: 
core encoding first audio data in a first spectral band to obtain core-encoded audio data in the first spectral band; 

analyzing the first audio data in the first spectral band to obtain a first analysis result, analyzing the second audio data in the second spectral band to obtain a second analysis result, and analyzing the third audio data in the third spectral band to obtain a third analysis result; 
detecting, based on the first analysis result and the second analysis result, whether the second spectral band is to be compensated or not, and detecting, using at least one of the first analysis result and the second analysis result in addition to  the third analysis result, whether the third spectral band is to be compensated or not; 
calculating a compensation value using the first analysis result and the second analysis result, when the second spectral band is to be compensated; and 
calculating a parameter from the second audio data in the second spectral band using the compensation value, when the second spectral band is to be compensated, and  calculating a further parameter from the third audio data in the third spectral band without any compensation value, when the third spectral band is not to be compensated;[[,]] and
outputting, as the encoded audio signal, the core-encoded audio data in the first spectral band, the parameter from the second audio data in the second spectral band.


Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: The independent claims 27 and 48 recite: an audio encoding technique using two different encoding methods: 1) a “core coding” (e.g. specification ¶ 0036 “IGF” (“Intelligent Gap Filling”); 2) “parameter coding” (e.g., Fig. 7 “TCX” (“Transform Coded Excitation”)). Specification ¶ 0049: “core encoder” is used primarily for low frequency (frequency below “cross-over frequency”) and the “parameter coder” is used for high frequency or “above” “cross-over frequency”. 
These encoding techniques are applied to a “first audio data” corresponding to a  “first spectral band”, while the “parameter coding” is applied to a “second audio data” corresponding to a “second spectral band” as well as “third audio data” corresponding to a “third spectral band”. An example of the “first”, “second” as well as the “third” “band” is shown in Fig. 3a. An “analyzer” within the “parametric coder” is used “for analyzing the first audio data”, as well as “analyzing the second” and “third audio data” to obtain the “first” “second” and “third” “analysis results” respectively. The analysis of “the first audio data” is by analysis of its “spectral fine structure”, and analysis of the “second audio data” is by analysis of “an envelope measure” and/or an “energy” and/or “power” of “spectral values within the second spectral band” (specification ¶ 0056 sentence 1). Next a “compensation value” for the “second spectral band” is either 
At this point the “parameter coder” is tasked to determine whether or not the “third audio data” associated with the “third spectral band” requires “compensation” (e.g., specification ¶ 0068 lines 3-4: “compensation value dependent on tonal-to-noise ratio” and/or ¶ 0041: “non-compensation value” “gain factor”, where the “gain factor” according to specification ¶ 0056 lines 8+ is: “an absolute or relative measure of power/energy in a band”). For the “third spectral band”, at least one of the “first” and/or “second” “analysis result[s]” in addition to the “third analysis result” is used to determine whether the “third spectral band” requires a “compensation”. 
Prior art of record DIETZ et al. (US 2015/0332693) does teach: ¶ 0036 lines 2+: “code a low frequency” “using a core coding” (core encoder used) “to” “low frequency portion” “from 0 to f stop, core1” (to a first spectral band data) “The audio signal’s” “above fstop,core1 are parametrically coded” (parametrically coding from e.g., “f stop, core1” to “fstop,BWE1” (second spectral band audio data different from the first spectral band) as well as “fstop,BWE1” to “fstop,BWE2” (third spectral band) (Fig. 2)). According to ¶ 0080 lines 5-7: “energies” (first and second analysis results) “determined” (obtained) “from the audio signal’s spectrum as obtained using respective coding modes”; ¶ 0075 sentence 1: “core coding modes” “tend to code the audio signal with substantial spectrally constant stop, core1” (the first spectral band data) and “f stop, core1” to “fstop,BWE1” (second spectral band). But there won’t be any “compensate[ion]” between “f stop, core1” to “fstop,BWE1” (second spectral band) and “fstop,BWE1” to “fstop,BWE2” (the third spectral band), as there is no coding change between them. In conclusion DIETZ et al. does not teach determining a compensation between the second and the third spectral bands based on “analysis result” (e.g. “energy”) in the two bands. This is so since “DIETZ et al.” only can determine change across “bands” in 
Yen et al. (US 2016/0345116) does teach in ¶ 0121: for “three consecutive bands” it can “compensate for spectral overlap of consecutive frequency bands” (e.g., one between a first and a second band and another one between the second and the third band). Yen et al. though does not teach taking into account “energy” associated with those “spectral overlap[s]” by “evaluat[ing]” “a psychoacoustic mismatch” or  a “tonal-to-noise ratio” “between” the “first analysis result” (first band) or the “second analysis result” (second band) and the “third analysis result” (third band).
Further search did not produce any prior art teaching this phenomenon. Therefore these claims became allowable. Claims 28-35, 37-47, 49 (dependent on claim 27), 50-52 (dependent on claim 48) further limit the scope of their allowed parent claims and are thus allowable under similar rationale.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion





 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARZAD KAZEMINEZHAD whose telephone number is (571)270-5860. The examiner can normally be reached 10:30 am to 11:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DANIEL C WASHBURN can be reached on (571)272-5551. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/Farzad Kazeminezhad/
Art Unit 2657
March 19th 2022.